DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/03/2020 has been entered. Claims 1, 3-5, 8 and 10-12 are pending.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 12/03/2020, with respect to claims 1, 3-5, 8 and 10-12 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 8 and 10-12 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20120026152 teaches an output buffer for a source driver circuit which receives an external buffer input signal and generates a buffer output signal including a predetermined target voltage, the output buffer including: an over-driving controller configured to generate a pair of first internal buffer input signals and a pair of second internal buffer input signals for an over-driving operation, based on a first over-driver enable signal and a second over-driver enable signal, the first and second over driver signals being provided from an external source, and an output buffer unit configured to: perform the over-driving operation, based on the pair of first internal buffer input signals and the pair of second internal buffer input signals provided from the over-driving 
Prior arts fail to disclose or suggest a source driver of a display system, the source driver comprising a plurality of channels, each of the plurality of channels comprising: a comparator, coupled to the first latch, the second latch and the output driver, for 10comparing the first data code stored in the second latch with the second data code stored in the first latch, to generate a difference value of the 
Claim 1, prior arts fail to disclose or suggest a source driver of a display system, the source driver comprising a plurality of channels, each of the plurality of channels comprising: a first latch, for receiving a first data code and a second data code from a timing 5controller of the display system; a second latch, for receiving the first data code from the first latch; an output driver, for transmitting the first data code to a display panel of the display system; and a comparator, coupled to the first latch, the second latch and the output driver, for 10comparing the first data code stored in the second latch with the second data code stored in the first latch, to generate a difference value of the first data code and the second data code, wherein a signal generated by the comparator controls the output driver to adjust a slew rate, allowing the output driver to transmit the second data code with a driving capability 15corresponding to the slew rate without changing an output voltage of the output driver corresponding to the second data code; wherein the source driver is configured to determine a maximum difference value among the difference values obtained in the plurality of channels, and the slew rate of the output driver in all of the plurality of channels is adjusted to 20a level determined based on the maximum difference value.
Claim 8, prior arts fail to disclose or suggest a method of controlling a slew rate of an output driver 10used for a source driver of a display system, the source driver comprising a plurality of channels, the method comprising: as for each of the plurality of channels, receiving a first data code and a second data code from a timing controller of the display system; 15storing the second data code in a first latch of the source driver and storing the first data code in a second latch of the source driver; and comparing the first data code stored in the second latch with the second data code stored in the first latch, to generate a difference value of the first data code and the second data code, wherein a signal is generated to 20control the output driver to adjust the slew rate, allowing the output driver to transmit the second data code with a driving capability corresponding to the slew rate without changing an output voltage of the output driver corresponding to the second data code; and determining a maximum difference value among the difference values obtained 25in the plurality of channels, and adjusting the slew rate of the output driver in all of the plurality of channels to a level determined based on the maximum difference value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.